Citation Nr: 1146405	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-15 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 1973 and from October 1976 to June 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for a right knee condition and a left knee condition.

The Veteran testified before the undersigned at a June 2011 Travel Board hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his June 2011 Travel Board hearing, the Veteran reported that he had received treatment for his knees at the VA Medical Center in Sioux Falls, South Dakota (Sioux Falls VAMC) as early as June 2005.  The pertinent medical evidence of record includes outpatient treatment records from the Tennessee Valley Health Care System in Nashville, Tennessee dated from February 2005 to February 2006, outpatient treatment records from the VA Medical Center in Mountain Home, Tennessee dated from June 2005 to August 2005, and outpatient treatment records from the VA Medical Center in Sioux Falls, South Dakota dated from January 2010 to August 2010.  However, there are no records of treatment from the Sioux Falls VAMC prior to January 2010 currently associated with the claims file.

The Veteran also reported during his June 2011 hearing that he received treatment for his right knee at the Fort Campbell Military Outpatient Clinic sometime around 2001.  There are no clinical records of this treatment currently associated with the claims file.

The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available service medical records and VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 C.F.R. § 3.159(c) provide that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  If VA is unable to obtain such records, VA must provide the claimant with oral or written notice of that fact.  The notice must contain various information, including an explanation of the efforts VA made to obtain the records and a description of any further action VA will take regarding the claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any clinical records of treatment from the Fort Campbell Military Outpatient Clinic, reported by the Veteran during his June 2011 hearing, in accordance with 38 C.F.R. § 3.159(e)(2).  The Veteran is advised that for VA to obtain these records, it may be necessary for him to complete an authorization for their release and that he may submit these records himself.

2.  The RO should also obtain any outstanding medical records from the VA Medical Center in Sioux Falls, South Dakota, dated from June 2005 to the present.  

3.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


